DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pressing a glass-based substrate having a first surface and second opposing surface between two surfaces” in lines 2-3. It is unclear what two surfaces the glass-based substrate is being pressed between.
Claim 2 recites the limitation "the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the article" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the maximum optical retardation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOMOLA et al. (WO 02/16280).
Homola teaches a method for processing a glass based substrate comprising pressing a glass substrate (10a) having a first surface and a second opposing surface between two surfaces (2 and 3); heating the glass-based substrate pressed between the two surfaces such that the entire glass-based substrate is above a first temperature, wherein the first temperature is above the annealing temperature of the glass-based substrate; holding the glass-based substrate pressed between the two surfaces at the first temperature for a predetermined time; and cooling the glass-based substrate pressed between the two surfaces after the predetermined time such that the entire glass-based substrate is below a second temperature, wherein the second temperature is below the strain point of the glass-based substrate (page 18 lines 6-16).  
Regarding claim 4, Homola teaches the first surface has a flatness of less than or equal to about 25 µm (see Table 1).  
Regarding claim 6, Homola teaches the first surface has a flatness of less than or equal to about 20 µm (see Table 1).  
Regarding claim 9, Homola teaches the predetermined time is between 4 and 10 hours (page 18 lines 11-12) which falls into the claimed range of at least about 1 hour.  
Regarding claim 10, Homola teaches the predetermined time is between 4 and 10 hours (page 18 lines 11-12) which overlaps with the claimed range of from about 1 hour to about 5 hours.  
Regarding claim 11, Homola teaches the cooling occurs at a rate of 25 °C/hour (page 18 lines 14-15) which falls into the claimed range of about 10°C/min or less.  
Regarding claim 12, Homola teaches the first temperature is in a range from about 5°C above the annealing temperature to about 10°C above the annealing temperature (page 20 line 22 – 24 ).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of YASUDA et al. (CN 105189389).
Homola teaches a method for processing a glass based substrate. Homola is silent to the optical retardation of the glass substrate.
Yasuda teaches a glass plate having an optical retardation of less than 5 nm (abstract) which falls into the claimed range of less than or equal to 40 nm and less than or equal to 5 nm. It would have been obvious to one of ordinary skill in the art to modify the glass of Homola to have the optical retardation taught by Yasuda because Homola teaches that the glass is used for flat panel displays (page 1 lines 17-19) and Yasuda teaches that glass with this optical retardation is used for flat panel displays (DERWENT abstract of WO 2014/185486).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of GREEN (US 2014/0290310).
Homola teaches a method for processing a glass based substrate. Homola teaches that the glass may be soda-lime glass (page 21 lines 2-3). 
Green teaches that soda lime glass has a coefficient of thermal expansion of approximately 9.2 x 10-6/°C (para. 0094) which falls into the claimed range of 2.5 x 10-6/°C and 13.0 x 10-6/°C. 
Regarding claim 13, Green teaches that an edge of a glass-based substrate cools faster than a center of the glass-based substrate (para. 0115).  It would have been obvious to one of ordinary skill in the art to allow the edge of a glass-based substrate to cool faster than a center of the glass-based substrate because Green teaches that this causes thermal strengthening (para. 0115).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of AOKI et al. (JP 2001-322823).
Homola teaches a method for processing a glass based substrate. Homola is silent to the heating rate. 
Aoki teaches a method of heat treating a glass substrate by heating the glass to 500°C at a rate of 10°C/min, holding at 500°C for 4 hours, and cooling at a rate of 10 °C/min (abstract). It would have been obvious to one of skill in the art to use the heating rate of 10°C/min as suggested by Aoki in the method of Homola because Aoki teaches that the glass can be used in flat panel displays (para. 0002) and Homola teaches that the glass is used for flat panel displays (page 1 lines 17-19).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of MITSUI et al. (JP 2002-255578).
Homola teaches a method for processing a glass based substrate. Homola is silent to a center of the glass-based substrate cooling faster than an edge of the glass-based substrate.
Mitsui teaches a method for cooling glass substrates. Mitsui teaches a center of the glass-based substrate cools faster than an edge of the glass-based substrate (page 3 paragraph 3). It would have been obvious to one of ordinary skill in the art to modify the method of Homola so that a center of the glass-based substrate cools faster than an edge of the glass-based substrate because Mitsui teaches that this prevents cracking in the glass (page 3 para. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741